DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1-3, 11-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Niskanen, et al. (US 20050146147), herein described as Niskanen.
With respect to claim 1, Niskanen teaches a method for unlocking a structure, comprising a first end (36) of a pawl (comprising 34,36, 38 and 50) attached to a support assembly (30), wherein the pawl comprises a SMA element (50) to transition between a first configuration and a second configuration (shown in Figures 1 and 3, respectively), and wherein the pawl is attached to the support assembly such that a second end (38) of the pawl is movable between a locked position (in Figure 3) that prevents a rotatable shaft (14) from rotating via engagement of the second end of the pawl with a lug (18) of the rotatable shaft and an unlocked position (in Figure 1) that allows the rotatable shaft to rotate via disengagement of the second end of the pawl from the lug. Niskanen further describes that activating the SMA element causes the SMA element to take on the first configuration and move the second end of the pawl to the locked position; and deactivating the SMA element, causing the element to take on the second configuration and move the second end of the pawl from the locked position to the unlocked position, as described on page 2, that the wire 50 “constructed from a shape memory alloy (SMA) that is able to contract and expand and is used to set or position the toggle 34.”
With respect to claim 2, Niskanen further teaches attaching a handle to the rotatable shaft, labeled below on Figure 4.

    PNG
    media_image1.png
    451
    709
    media_image1.png
    Greyscale

With respect to claim 3, Niskanen teaches that the second end (38) of the pawl has a clearance gap with respect to the lug (18) for when the pawl is in the locked position, being the space between the two that contains a plate (32).
With respect to claim 11, Niskanen teaches a locking apparatus comprising a support assembly (30), a rotatable shaft (14) with a lug (18), and a pawl (comprising 34, 36, 38, and 50) comprising a SMA alloy element (50) configured to transition between a first configuration and a second configuration (shown in Figures 1 and 3, respectively), wherein a first end (36) of the pawl is attached to the support assembly such that a second end (38) of the pawl is movable between a locked position that prevents the rotatable shaft from rotating via engagement of the second end of the pawl with the lug of the rotatable shaft and an unlocked position that allows the rotatable shaft to rotate via disengagement of the second end of the pawl from the lug. Niskanen further teaches that when the SMA element is activated, the SMA element takes on the first configuration and moves the second end of the pawl to the locked position; and when the SMA element is deactivated, it takes on the second configuration and 
With respect to claim 12, Niskanen further teaches attaching a handle to the rotatable shaft, as labeled above for claim 2.
With respect to claim 15, Niskanen teaches that the second end (38) of the pawl has a clearance gap with respect to the lug (18) for when the pawl is in the locked position, being the space between the two that contains a plate (32).

Claim Rejections - 35 USC § 103
Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen et al. (US 20050146147) in light of Alacqua et al. (US 20070215445), herein referred to as Alacqua.
With respect to claim 4, Niskanen describes that activating the SMA element comprises running an electric current through it, but does not teach that the SMA element is activated by heating the element and deactivated by removing heat.
However, It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to replace the SMA element of Niskanen with that of Alacqua’s actuator device (A), which also uses a shape-memory element. Alacqua states that, for shape-memory elements, “in general, heating can be obtained… by supplying an electric current through the actuator element so as to heat it by the Joule effect” (page 1), and that the shape-memory element of the actuator device (A) is heated by the Joule effect.
With respect to claim 5, Niskanen teaches that deactivating the SMA element causes the second end of the pawl to move a minimum distance (the minimum distance being when the pawl is closest to 
However, It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have changed the minimum distance to be substantially equal to a height of the lug, as this is merely a change in size/proportion, described as being obvious in MPEP 2144.04 section IV. As shown in the annotated figure below, the minimum distance shown in Figure 5, when translated to its equivalent position in Figure 4, is roughly the same scale as the width of the lug, and because the dimensions are not affected by one another, it would be considered obvious to one skilled in the art to make these dimensions substantially equal, if not exactly equal.

    PNG
    media_image2.png
    380
    606
    media_image2.png
    Greyscale

With respect to claim 13, Niskanen describes that activating the SMA element comprises running an electric current through it, but does not teach that the SMA element is activated by heating the element and deactivated by removing heat.

With respect to claim 14, Niskanen teaches that deactivating the SMA element causes the second end of the pawl to move a minimum distance (the minimum distance being when the pawl is closest to point 45 in figure 5), however he does not teach that the minimum distance between the locked position to the unlocked position is substantially equal to a height of the lug.
However, It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have changed the minimum distance to be substantially equal to a height of the lug, as this is merely a change in size/proportion, described as being obvious in MPEP 2144.04 section IV. As shown in the annotated figure above for claim 5, the minimum distance shown in Figure 5, when translated to its equivalent position in Figure 4, is roughly the same scale as the width of the lug, and because the dimensions are not affected by one another, it would be considered obvious to one skilled in the art to make these dimensions substantially equal, if not exactly equal.
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims teach that the pawl is itself either a SMA beam or SMA torsional tube. The prior art anticipates a pawl that comprises an SMA element, but does not anticipate a configuration in which the pawl itself is solely made of SMA material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675